Mr John Oxenbridge mr James Allen & mr Anthony Stoddard Trustees & Executo13 to the Last will & Testament of Richard Belling-ham Esq* deceased plaint, ag* Edmund Chamberlin of Maulden Defend* in an action of debt for non paiment of six pounds in mony in Decemb* Last for rent of Marsh Let by them to the saide Chamberlain with all due damages according to Attachm* Dat: 25. of June. 1674. The Attachm* being read the Defend* owned the complaint exhibited therein; the case being committed to the Jury; they brought in theire verdict & founde for the plaintiffes six pounds in mony & costs of Court being Fourteen Shillings & four pence.
Execucion issued: 7br 29: 74.